USDC IN/ND case 1:18-cr-00021-HAB-SLC document 108 filed 07/07/20 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      Cause No. 1:18-CR-21-HAB
                                              )
BRANDON BUCHANAN                              )

                                    OPINION AND ORDER

       FCI Elkton is, by all accounts, a model for how not to run a prison during a pandemic. As

of the date of this ruling, there are 360 active cases of COVID-19 among inmates at the facility,

with nine inmate deaths. These numbers are surpassed in the BOP only by FCI Butner. See Federal

Bureau of Prisons COVID-19 Statistics, https://www.bop.gov/coronavirus/. Earlier this year

conditions deteriorated to the point that the United States District Court for the Northern District

of Ohio ordered the BOP to identify medically vulnerable individuals and expedite their transfer

from the facility, either to another facility or supervised release. See Wilson v. Williams, 2020 WL

1940882 (N.D. Ohio April 22, 2020), vacated, 961 F.3d 829 (6th Cir. 2020). FCI Elkton is not on

anyone’s list of must-visit places during summer 2020.

       Against this backdrop, Brandon Buchanan, an inmate at FCI Elkton, filed an Emergency

Motion for a Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (the “Motion”). (ECF

No. 103). The Motion was forwarded to the Federal Community Defender for consideration of

representation (ECF No. 104), who moved to withdraw from her representation of Buchanan after

review of his eligibility for relief. (ECF No. 106). Despite being given the opportunity to do so

(see ECF No. 107), Buchanan has not responded to the FCD’s motion to withdraw and the

Government has not responded to the Motion. With all response deadlines having expired, this

matter is now ripe for ruling.
USDC IN/ND case 1:18-cr-00021-HAB-SLC document 108 filed 07/07/20 page 2 of 6


A.     Buchanan’s Crime

       On March 8, 2018, law enforcement served a warrant at Buchanan’s residence in Fort

Wayne, Indiana. Officers found evidence of drug trafficking, including: 11.6 grams of fentanyl,

27.1 grams of crack cocaine, a Smith & Wesson revolver, various calibers of ammunition, more

than $1,000 in cash, and two digital scales. (ECF No. 1). Buchanan and a co-defendant were

indicted on three counts each: maintaining a premises for the purpose of distributing controlled

substances in violation of 21 U.S.C. § 856(a)(1), profiting from the use of a premises for unlawfully

manufacturing, storing, and distributing a controlled substance in violation of 21 U.S.C. §

856(a)(2), and possessing a firearm in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c). (ECF No. 16). Buchanan eventually pled guilty to two counts and was sentenced

to 117 months imprisonment and two years supervised release. (ECF No. 85).

B.     Legal Analysis

       The Motion requests a sentencing modification. Generally, a court is statutorily prohibited

from modifying a term of imprisonment once imposed. See 18 U.S.C. § 3582(c). A handful of

statutory exceptions exist, however, one of which permits the court to reduce a sentence based on

a retroactively applicable amendment to the sentencing guidelines that lowers the defendant’s

guideline range. 18 U.S.C. § 3582(c)(2). Another allows a court to grant an inmate compassionate

release if the inmate meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A).

       Buchanan seeks compassionate release pursuant to § 3582(c)(1)(A). Under this provision,

a court may not modify a term of imprisonment except that –

       (1) in any case --

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

                                                 2
USDC IN/ND case 1:18-cr-00021-HAB-SLC document 108 filed 07/07/20 page 3 of 6


        warden of the defendant’s facility, whichever is earlier . . . after considering the
        factors set forth in section 3553(a) to the extent that they are applicable, . . . finds
        that—
        (i) extraordinary and compelling reasons warrant such a reduction …
        … and that such a reduction is consistent with applicable policy statements issued
        by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).

        Because Buchanan, not the Director of the BOP, filed the motions, he must first

demonstrate that he meets the statutory exhaustion requirement to proceed further. Buchanan

asserts that he has done so by submitting a request to his case manager, counselor, and warden on

April 10, 2020, to which no response has been made. (ECF No. 103 at 4). The Court finds no

reason to doubt Buchanan’s assertion and finds that he has satisfied the exhaustion requirement.

        The thrust of the Motion (which appears to be a form that individual inmates can complete

by filing in various blanks) is that Buchanan fears contracting COVID-19. He asserts that the

pandemic has turned his sentence into a “de facto death sentence.” (Id. at 6) Additionally, he states

that he has had impeccable prison conduct and has been “shot free” since his incarceration. (Id. at

4–5). Buchanan believes that the conditions at FCI Elkton, his behavior post-incarceration, and his

“documented medical issues” of “common cold/flu” (Id. at 5) constitute extraordinary and

compelling reasons for release.1

        Congress did not define “extraordinary and compelling reasons” in the statute, instead

delegating the matter to the Sentencing Commission to promulgate a policy statement that

"describe[s] what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples." 28 U.S.C. § 994(t).

The policy statement, contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and


1
 Buchanan also notes a family history of diabetes, cancer, bronchitis, and pre-smoker (whatever that means). (ECF
No. 103 at 5). However, there is no indication that he suffers from any of these conditions.

                                                        3
USDC IN/ND case 1:18-cr-00021-HAB-SLC document 108 filed 07/07/20 page 4 of 6


the accompanying Application Notes, in line with the statutory directive in § 3582(c)(1)(A),

requires a court to make several findings.

       First, the court must address whether "[e]xtraordinary and compelling reasons warrant the

reduction" and whether the reduction is otherwise "consistent with this policy statement." U.S.S.G.

§ 1B1.13(1)(A), (3). To this end, a court is to consider the medical condition of the defendant, his

age, his family circumstances, and whether there exists in the defendant’s case an extraordinary or

compelling reason “other than or in combination with” the other reasons described in the

Application Notes. Second, the Court must determine whether the Defendant is "a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. §

1B1.13(2). Finally, the Court must consider the § 3553(a) factors, "to the extent they are

applicable." U.S.S.G. § 1B1.13.

       Additionally, when the defendant moves for a reduction based on COVID-19, Courts have

also considered: (1) the specificity of the defendant’s COVID-19 concerns, (2) whether the

defendant has a medical condition that makes him especially susceptible to the dangers of COVID-

19, and (3) the extent that the defendant’s release would mitigate or aggravate the COVID-19

pandemic. See Council, 2020 WL 3097461, at *5–7; United States v. Barrett, No. 2:17-CR-1, 2020

WL 3264112, at *3 (N.D. Ind. June 17, 2020); see also United States v. Davis, No. 2:19-CR-74-3,

2020 WL 1951652, at *1–2 (N.D. Ind. Apr. 23, 2020) (applying similar factors to consider whether

there was a “compelling reason” for pretrial release due to the COVID-19 pandemic). In the

context of the COVID-19 pandemic, “§ 3582(c)(1)(A) contemplates a sentence reduction for

specific individuals based on the individuals’ particular circumstances of where he is housed and

his personal health conditions.” See Council, 2020 WL 3097461, at *5; United States v. Melgarejo,

No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D.Ill. May 12, 2020).



                                                 4
USDC IN/ND case 1:18-cr-00021-HAB-SLC document 108 filed 07/07/20 page 5 of 6


         In this case, Buchanan’s filings give this Court very few reasons, let alone extraordinary or

compelling ones, to justify granting the Motion. Buchanan has not articulated any medical

condition, beyond a history of the common cold and flu, that makes him more susceptible to the

virus nor has he provided any basis for the Court to conclude that he suffers from a serious

condition that increases the likelihood of severe consequences from COVID-19. Buchanan, who

is 30, is not in an at-risk age group and his family history does little to aid his cause.

         As for his confinement, the Court has addressed the issues at FCI Elkton above. However,

“the mere presence of COVID-19 in a particular prison cannot justify compassionate release—if

it could, every inmate in that prison could obtain release.” See Melgarejo, 2020 WL 2395982, at

*3. Rather, “a prisoner [may] satisfy the extraordinary and compelling reasons requirement by

showing that his particular institution is facing a serious outbreak of COVID-19 infections, the

institution is unable to successfully contain the outbreak, and his health condition places him at

significant risk of complications should he contract the virus.” Id. at 5–6. See also United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.”).

         Certainly, FCI Elkton finds itself on the end of the COVID-19 containment spectrum that

weighs in favor of release. That being said, the Bureau of Prisons continues to take serious and

substantial steps to reduce the spread of COVID-19 within its facilities. See Federal Bureau of

Prisons,    COVID-19       Action    Plan:    Phase    Seven     (posted    on    May        20,   2020),

https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp (last visited June 11,

2020);        see      also,        BOP       COVID-19          Modified         Operations         Plan,

https://www.bop.gov/coronavirus/covid19_status.jsp. Those efforts have seen 586 inmates



                                                   5
USDC IN/ND case 1:18-cr-00021-HAB-SLC document 108 filed 07/07/20 page 6 of 6


recover   from    the   virus,   as   well   as   all   50   of   FCI   Elkton’s   infected   staff.

https://www.bop.gov/coronavirus/. FCI Elkton continues to have a COVID-19 problem, but its

progress in fighting the virus, coupled with Buchanan’s complete lack of aggravating medical

conditions, do not compel release.

       Finally, with respect to the §3553(a) factors, the Court observes that Buchanan has served

just over two years of his 117-month sentence. This sentence was imposed to reflect the seriousness

of the offense, promote respect for the law as well as to afford adequate deterrence and to protect

the public from further crimes of the defendant. Buchanan does not identify a single educational

or rehabilitative program that he has completed, and he has been disciplined at least once during

his incarceration. (ECF No. 103 at 4). Buchanan’s hyperbole regarding his “de facto death

sentence” notwithstanding, the Court finds that the significant sentence reduction that Buchanan

seeks would greatly undermine the above statutory purposes of sentencing.

       In sum, because this Court does not find extraordinary and compelling circumstances exist

for Buchanan’s release and a reduction of sentence is inconsistent with the § 3553(a) factors,

Buchanan does not meet the criteria for compassionate release and the Motion (ECF No. 103) is

DENIED.

       SO ORDERED on July 7, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                  6
